                                                           Case 3:19-cv-00436-LRH-CLB Document 18 Filed 02/19/20 Page 1 of 3



                                                       1   Kelly H. Dove
                                                           Nevada Bar No. 10569
                                                       2   Tanya N. Lewis
                                                           Nevada Bar No. 8855
                                                       3   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       4   Las Vegas, Nevada 89169
                                                           Telephone: 702.784.5200
                                                       5   Facsimile: 702.784.5252
                                                           Email: kdove@swlaw.com
                                                       6          tlewis@swlaw.com
                                                       7   Attorneys for Wells Fargo Bank, N.A.
                                                       8                                     UNITED STATES DISTRICT COURT
                                                       9                                             DISTRICT OF NEVADA
                                                      10

                                                      11   WELLS FARGO BANK, N.A.,
                                                                                                                         Case No. 3:19-cv-00436-LRH-CBC
                                                                                                                                                    CLB
                                                      12                             Plaintiff,
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                       STIPULATION AND ORDER TO
Snell & Wilmer




                                                      13   vs.                                                         DISMISS WITH PREJUDICE
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   JESSICA BRANDT, an individual,
                               L.L.P.




                                                      15                             Defendant.
                                                      16
                                                           JESSICA BRANDT, an individual,
                                                      17
                                                                                     Counter-claimant,
                                                      18
                                                           vs.
                                                      19
                                                           WELLS FARGO BANK, N.A.,
                                                      20
                                                                                     Counter-defendant.
                                                      21
                                                                   IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff/Counter-
                                                      22
                                                           defendant Wells Fargo Bank, N.A. (“Wells Fargo”) and Christina Lovato, Chapter 7 Trustee on
                                                      23
                                                           behalf of the bankruptcy estate of Defendant/Counter-claimant Jessica Brandt1 (“Brandt”), by and
                                                      24
                                                           through their respective undersigned counsel of record, that this entire action will be dismissed with
                                                      25
                                                           prejudice, including all claims between Wells Fargo and Brandt.
                                                      26

                                                      27
                                                           1
                                                            Jessica Brandt filed for Chapter 7 bankruptcy on December 30, 2019. As such, this stipulation and order is properly
                                                      28   executed by the Chapter 7 Trustee.
                                                           Case 3:19-cv-00436-LRH-CLB Document 18 Filed 02/19/20 Page 2 of 3



                                                       1          Each party shall bear their own attorney’s fees and costs.
                                                       2          IT IS SO STIPULATED.
                                                       3   Dated: February 19, 2020.                               SNELL & WILMER L.L.P.
                                                       4

                                                       5                                                        By: /s/ Tanya N. Lewis
                                                                                                                    Kelly H. Dove (10569)
                                                       6                                                            Tanya N. Lewis (8855)
                                                                                                                    3883 Howard Hughes Parkway
                                                       7                                                            Suite 1100
                                                                                                                    Las Vegas, Nevada 89169
                                                       8
                                                                                                                   Attorneys for Wells Fargo Bank, N.A.
                                                       9

                                                      10   Dated: February 12, 2020.
                                                      11
                                                                                                             By: /s/ Christina W. Lovato
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                 Christina W. Lovato, as Trustee
                                                                                                                 P.O. Box 18417
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                                                 Reno, NV 89511
                                                                                                                 Telephone: (775) 851-1424
                         LAW OFFICES


                          702.784.5200




                                                      14
                                                                                                                 Chapter 7 Trustee for the Bankruptcy Estate
                               L.L.P.




                                                      15                                                         of Jessica Brandt

                                                      16

                                                      17                                                ORDER
                                                                  The Court, having reviewed the stipulation of the parties and good cause appearing
                                                      18
                                                           therefore:
                                                      19
                                                                  IT IS HEREBY ORDERED that the above-captioned and numbered matter is dismissed
                                                      20
                                                           with prejudice. All parties to bear their own attorneys’ fees and costs.
                                                      21

                                                      22
                                                                  DATED this 20th
                                                                             _____day
                                                                                    dayofofFebruary,
                                                                                            February,2020.
                                                                                                      2020.
                                                      23

                                                      24

                                                      25                                                         U.S. DISTRICT
                                                                                                                 LARRY          COURT JUDGE
                                                                                                                         R. HICKS
                                                                                                                 UNITED STATES DISTRICT JUDGE
                                                      26

                                                      27

                                                      28

                                                                                                          -2-
